Citation Nr: 1136038	
Decision Date: 09/26/11    Archive Date: 10/03/11

DOCKET NO.  09-05 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to service connection for residuals of a right wrist injury with traumatic arthritis. 

2.  Entitlement to service connection for an acquired psychiatric disorder, to include post traumatic stress disorder (PTSD). 


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The Veteran had active military service from November 1984 to March 1989.


This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  By that rating action, the RO denied the Veteran's claims for service connection for residuals of a right wrist injury with traumatic arthritis and an acquired psychiatric disorder, to include PTSD.  The Veteran appealed the RO's April 2008 rating action to the Board.  Jurisdiction of the appeal currently resides with the Baltimore, Maryland RO. 

The Board notes that it has recharacterized issue number two (2) on the title page in order to comport with the United States Court of Appeals for Veterans Claims (Court) holding in Clemons v. Shinseki, 23 Vet. App. 1 (2009) (claims for service connection for one psychiatric diagnosis encompass claims for service connection for all psychiatric disabilities). 

The appeal is REMANDED to the RO/Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a May 2009 statement to the RO, the Veteran requested a Travel Board or videoconference hearing before a Veterans Law Judge at the Nashville, Tennessee RO.  A hearing has not been scheduled.  Under applicable regulations, a hearing on appeal will be granted if a Veteran, or his representative, expresses a desire to appear in person.  38 C.F.R. § 20.700 (2010).  Because failure to afford the Veteran the requested hearing would constitute a denial of due process and result in any Board decision being vacated, this matter must be addressed before the Board promulgates a decision as the issues on appeal.  See 38 C.F.R. § 20.904(a) (2010).

The Board notes that in May 2009, the Veteran informed VA that he had permanently moved to Tennessee and provided his most current address.  

Accordingly, the case is REMANDED to the RO/AMC for the following action:

1.  Transfer the Veteran's claims file to the Nashville, Tennessee, regional office, as the Veteran has informed VA that he has moved permanently to Tennessee.  See statement received in May 2009.

2.  Schedule the Veteran for a Travel Board or videoconference hearing before a Veterans Law Judge at the Nashville, Tennessee RO in accordance with applicable procedures.  The Veteran should be notified of the time and place to report for the hearing.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Alexandra P. Simpson
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

